Per Curiam:
This case is not changed from its condition when before us on the former appeal (7 App. Div. 301). On this trial, it went to the jury on the question of fact as to who employed the two men to go.to Beverly to repair the engine. It clearly appears the plaintiffs did not. They were not in the service of the plaintiffs, and they were paid for their work by the Beverly company. The judge’s charge was strictly within the lines of the opinion of this court on the former appeal. The first request to charge was properly refused. The judge,' in substance, charged it three times, and was not bound to use the exact words of counsel. The judgment should be affirmed, with caste. Present—Van Brunt, P. X, Williams, Patterson, O’Brien and Ingraham, JJ.